USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES E. JUSTISE, SR.,

               Plaintiff,

                      v.                         CAUSE NO. 3:20-CV-514-DRL-MGG

 KIMBERLY MYERS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Charles E. Justise, Sr., a prisoner without a lawyer, filed an amended complaint

under 42 U.S.C. § 1983. ECF 57. The court must screen the amended complaint to

determine if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief. See 28 U.S.C. § 1915A. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

       The court observes at the outset that Mr. Justise is “three-struck,” having incurred

three or more strikes for filing frivolous lawsuits. See ECF 5 at 1. He is thus barred from

proceeding in forma pauperis unless he is in imminent danger of serious physical injury.

The court previously found that he had adequately alleged imminent danger based on

the insulin regimen and diet he was receiving for his Type 1 Diabetes at Miami

Correctional Facility. ECF 5 at 2. Specifically, he was granted leave to proceed on claims
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 2 of 8


for injunctive relief that: (1) he is allegedly prescribed medications to which he is allergic

and that have failed to manage his blood sugar; and (2) he is allegedly not provided

adequate diet for his diabetic condition. Id. at 3. He also filed a motion for a preliminary

injunction, ECF 2, which was denied following briefing because the court concluded that

Mr. Justise had not made a clear showing that he was entitled to relief, ECF 31. Mr. Justise

now seeks to add a host of claims to this lawsuit related to a variety of issues against staff

at different correctional facilities, prison and medical administrators, and others.

       The filings in this case after the screening order issued raise a concern about the

court’s earlier determination that his diet claim satisfied the § 1915(g) standard. If later

developments in a case establish that the allegations of imminent danger are untrue, the

court may revisit its determination of imminent danger. “The court cannot disregard the

allegation [of imminent harm] as self-serving, but neither must the court accept whatever

a prisoner says.” Sanders v. Melvin, 873 F.3d 957, 961 (7th Cir. 2017) (holding district court

may require proof to substantiate claims of imminent danger); see also Fletcher v. Menard

Corr. Ctr., 623 F.3d 1171, 1172-73 (7th Cir. 2010) (approving of district court’s using

evidence from a prisoner’s prior lawsuit to find that allegations of imminent danger were

not true). The court determined when deciding the preliminary injunction that “the

record shows that Mr. Justise is receiving a 2200-calorie diabetic meal with an additional

diabetic snack. Mr. Justise’s complaints about the quality of the food and lack of fresh

vegetables do not establish an Eighth Amendment violation.” ECF 31 at 5 (citation

omitted). This shows that at the time Mr. Justise filed the complaint, he was not in

imminent danger due to his diet. Mr. Justise alleges that the diabetic meal is not actually


                                              2
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 3 of 8


a diabetic meal, ECF 57 at 7-8, but he confuses an optimally-healthy diet for a Type 1

Diabetic with a constitutionally adequate one.

       Thus, the record shows that when Mr. Justise filed his complaint, the allegations

that his diet was putting him in imminent danger were untrue. Therefore, Mr. Justise may

proceed on claims for money damages only as to those claims with a nexus to the

allegations of imminent danger regarding his insulin regimen at Miami. Cf. Jones v. Bock,

549 U.S. 199, 221 (2007) (noting when discussing the exhaustion requirement for prisoner

lawsuits that “[a]s a general matter, if a complaint contains both good and bad claims,

the court proceeds with the good and leaves the bad”).

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).




                                             3
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 4 of 8


       For a medical professional to be held liable for deliberate indifference to an

inmate’s medical needs, he or she must make a decision that represents “such a

substantial departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). A mere disagreement with

medical professionals about the appropriate course of treatment does not establish

deliberate indifference, nor does negligence or even medical malpractice. Arnett v.

Webster, 658 F.3d 742, 751 (7th Cir. 2011). In fact, “medical professionals are not required

to provide ‘proper’ medical treatment to prisoners, but rather they must provide medical

treatment that reflects ‘professional judgment, practice, or standards.’” Jackson v. Kotter,

541 F.3d 688, 697 (7th Cir. 2008). That said, when “prison officials utterly fail to provide

care for a serious medical condition, the constitutional violation is obvious[.]” Campbell v.

Kallas, 936 F.3d 536, 548 (7th Cir. 2019).

       Mr. Justise names three medical defendants who are involved with his diabetes

care at Miami: Nurse Practitioner Kim Meyers, Dr. Kunezli, and Dr. Michael Mitcheff. Of

these, NP Meyers and Dr. Kunezli provided direct care in the prison and Dr. Mitcheff

was the head of Wexford’s medical staff at the time of these events.1 Mr. Justice alleges



1The court notes that Wexford’s contract with Indiana Department of Correction terminated on
July 1, 2021, and it was replaced by a different company, Centurion Health. See Centurion Health
Provides Correctional Health for Indiana Department of Correction, Cision PR Newswire, July
12, 2021, available at https://www.prnewswire.com/news-releases/centurion-health-provides-correctional-
health-for-indiana-department-of-correction-301331594.html (last visited Aug. 26, 2021). Mr. Justise’s
amended complaint does not make any mention of Centurion Health, and the claim for injunctive
relief against the Warden is unaffected by changes in medical staff.




                                                  4
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 5 of 8


that NP Meyers and Dr. Kunezli continued him on insulin R and NPH, despite Mr. Justise

explaining that he is intolerant and allergic to R. ECF 57 at 4. Furthermore, they continued

this course of treatment even though Mr. Justise alleges that the large volume of insulin

he receives every day causes him ongoing pain at the injection sites, and he worries about

long-term complications from receiving that much insulin daily. Mr. Justise alleges that

Dr. Kunezli attempted to get approval for him to take a concentrated version of insulin

R, U-500, which would allow him to take 1/5 the volume of insulin he currently takes. Id.

at 5. But Dr. Mitcheff would not approve it because it was too expensive. Id. at 6.

       Mr. Justise states a claim against Dr. Mitcheff, but not against Dr. Kunezli or NP

Meyers. The request for a different insulin demonstrates that the treating medical staff

were exercising professional judgment in his care, and nothing suggests either

Dr. Kunezli or NP Meyers had control over whether the request would be approved. See

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 667 (7th Cir. 2016) (Wood, J.,

concurring in part) (noting review process that takes treatment decision out of referring

doctor’s hands “undermine[s] a finding of deliberate indifference on the first doctor’s

part”). But at this stage, it is plausible that Dr. Mitcheff’s refusal to approve the insulin

request could constitute deliberate indifference. He will be permitted to proceed against

this defendant.

       Additionally, the court notes that Mr. Justise did not include the Warden as a

defendant in his amended complaint. When screening the case originally, the court added

the Warden as a defendant, noting:




                                             5
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 6 of 8


       Because the Warden of the Miami Correctional Facility has both the
       authority and the responsibility to ensure that Mr. Justise is provided
       constitutionally adequate medical care, see Gonzalez v. Feinerman, 663 F.3d
       311, 315 (7th Cir. 2011), Mr. Justise will be allowed to proceed on an Eighth
       Amendment claim against him in his official capacity, even though he is not
       named in the complaint.

ECF 5 at 2-3. Mr. Justise stated that he removed the Warden from the amended complaint

because he anticipated being transferred soon, which would moot the claim for injunctive

relief. ECF 49. However, Mr. Justise has not filed a notice of change of address, and there

is nothing on the docket to reflect that a transfer is imminent. Accordingly, the court will

add the Warden back in as a defendant.

       As a final matter, Mr. Justise filed another amended complaint, ECF 58, after he

was granted leave to file this one. At this stage of the proceedings, Mr. Justise may file an

amended complaint only with the opposing party’s written consent or leave of the court.

See Fed. R. Civ. P. 15(a)(2). He does not have the opposing party’s consent, nor will the

court give him leave to do so. Although the court “should freely give leave when justice

so requires,” id., the additional allegations about a recent Hepatitis B diagnosis do not

change the outcome of this screening order. Allowing the amended complaint would be

pointless.

       For these reasons, the court:

       (1) LIFTS the stay;

       (2) STRIKES the amended complaint (ECF 58);

       (3) GRANTS Charles E. Justise, Sr., leave to proceed against Dr. Michael Mitcheff

in his individual capacity for compensatory and punitive damages for continuing

Mr. Justise on U-100 insulin R and NPH despite the possible adverse effects of taking a



                                             6
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 7 of 8


large volume of insulin and despite the ongoing pain caused by injecting that quantity of

insulin in violation of the Eighth Amendment;

      (4) GRANTS Charles E. Justise, Sr., leave to proceed against the Warden of the

Miami Correctional Facility in his official capacity on an Eighth Amendment claim to

obtain permanent injunctive relief related to his claim that he has been deprived of

constitutionally adequate medical care related to his insulin regimen for his Type 1

Diabetes;

      (5) DISMISSES all other claims;

      (6) DISMISSES Kimberly Meyers, Kunezli, Nancy Marthakis, Vern Fanning,

Sherry Fritter, Licensed Dietition, and Scott Kenworthy;

      (7) DIRECTS the clerk to ADD the Warden of the Miami Correctional Facility as a

defendant;

      (8) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Dr. Michael Mitcheff at Wexford of Indiana, LLC, with a copy of this order and the

complaint (ECF 57), pursuant to 28 U.S.C. § 1915(d);

      (9) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

the Warden of the Miami Correctional Facility at the Indiana Department of Correction,

with a copy of this order and the complaint (ECF 57), pursuant to 28 U.S.C. § 1915(d);




                                            7
USDC IN/ND case 3:20-cv-00514-DRL-MGG document 59 filed 08/31/21 page 8 of 8


      (10) ORDERS Wexford of Indiana, LLC, and Indiana Department of Correction to

provide the full name, date of birth, and last known home address of any defendant who

does not waive service if it has such information; and

      (11) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Michael Mitcheff and the

Warden of the Miami Correctional Facility to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the

plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED.

      August 31, 2021                           s/ Damon R. Leichty
                                                Judge, United States District Court




                                            8
